Citation Nr: 0212624	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  93-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to a higher rating for headaches, initially 
assigned a 10 percent evaluation, effective from December 
1991.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1985 to July 1989.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1992 RO rating decision that denied service 
connection for a skin condition and granted service 
connection for headaches.  A 10 percent evaluation was 
assigned for the headaches, effective from December 1991.  In 
December 1995, the Board remanded the case to the RO for 
additional development.

A November 1998 RO rating decision denied service connection 
for peptic ulcer disease and post-traumatic stress disorder, 
and entitlement to a total rating for compensation purposes 
based on unemployability.  The record does not show that the 
veteran was notified of those determinations and of his right 
to appeal.  This matter is referred to the RO for appropriate 
action.

In correspondence dated in October 1999, the veteran's 
representative requests service connection for a 
respiratory/sinus condition.  That claim has not been 
adjudicated by the RO and will not be addressed by the Board.  
That claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's skin conditions in service were acute and 
transitory, and resolved without residual disability.

2.  The veteran's skin conditions are not related to an 
injury or disease of service, including the acute skin 
conditions, or to a service-connected disability.

3.  The headaches have been frequent and completely 
prostrating with prolonged attacks that have produced severe 
economic inadaptability since December 1991.


CONCLUSIONS OF LAW

1.  A chronic skin condition, including lichen simplex 
chronicus of the hands and dyshidrotic eczema, was not 
incurred in or aggravated by active service; nor is a chronic 
skin condition proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2001).

2.  The criteria for a higher rating of 50 percent for 
headaches, effective from December 1991, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection for a skin condition 
and an increased evaluation for cluster headaches, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any skin condition and to 
obtain an opinion as to whether or not any skin condition 
found was causally related to the service-connected 
headaches; and to determine the current severity of the 
cluster headaches.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a February 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for a Skin Condition

A.  Factual Background

The veteran had active service from August 1985 to July 1989.

Service medical records show that the veteran was seen for 
various skin problems in service.  In December 1985, he was 
treated for pseudofolliculitis barbae.  In June 1986, he was 
treated for tinea cruris and pseudofolliculitis barbae.  In 
October 1986, he was treated for contact dermatitis.  In 
1988, he was treated for scabies.  The report of his medical 
examination in July 1989 for separation from service is 
negative for a skin condition.

VA and private medical records show that the veteran was 
treated and evaluated for various medical problems from 1990 
to 2002.  The more salient medical reports related to the 
claims being considered in this appeal are discussed in the 
appropriate sections of this decision.

The veteran underwent VA medical examinations in September 
1992.  He complained of recurrent rashes of the fingers.  He 
was recommended for a dermatology consultation but the record 
does not show that he underwent evaluation of his skin 
condition at that time.

The veteran testified at a hearing before the undersigned 
sitting at the RO in November 1993.  He testified to the 
effect that he had a skin condition that was due to his 
service-connected headaches.

The veteran underwent a VA skin examination in November 1996.  
He gave a history of skin problems that comes and goes since 
1987.  He stated that the rash appeared at about the same 
time that he had a bout of cluster headaches.  When the 
cluster headaches resolved, after 3 or 4 months, the skin 
condition would usually resolve.  There was ill defined, 
minimally hyperpigmented lichenifver plaques, located on the 
medial dorsal hands, bilaterally.  The diagnoses were lichen 
simplex chronicus and questionable dyshidrotic eczema.

The veteran underwent a VA skin examination in January 1999.  
The examiner reviewed the evidence in the veteran's claims 
folder and noted his skin conditions in service.  The 
diagnoses were lichen simplex chronicus of the hands and 
possible dyshidrotic eczema.  The examiner noted that lichen 
simplex chronicus and dyshidrotic eczema are known to break 
out at any time very erratically, and that those skin 
conditions are not known to be related to migraine headaches.  
The examiner noted that the skin conditions could be induced 
by stress similarly to migraine headaches.  An addendum dated 
in December 1999 prepared by the examiner who conducted the 
January 1999 VA skin examination notes that the skin 
conditions are not known to occur with migraine headaches and 
were not secondary to medications taken for headaches, but 
could be induced by stress caused by migraines headaches.

The veteran underwent a VA psychiatric examination in October 
2000 in order to determine whether he had a psychiatric 
condition or stress attributable to his service-connected 
headaches.  A psychiatric disability was not found.

A review of the record shows that service connection is in 
effect for cluster headaches.  Service connection has not 
been granted for any other disorder.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) has held that when aggravation of a non-service-
connected disability is proximately due to or the result of a 
service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The service medical records reveal that the veteran was 
treated for various conditions, but not lichen simplex 
chronicus of the hands or dyshidrotic eczema.  At the time of 
his medical examination in July 1989 for separation from 
service, a skin condition was not found.  The post-service 
medical records reveal that the veteran has had sporadic skin 
problems since separation from service attributable to lichen 
simplex chronic of the hands or dyshidrotic eczema.  The 
medical evidence does not link the veteran's post-service 
skin conditions to a disease or injury in service, including 
the various skin conditions, and the examiner who conducted 
the January 1999 VA skin examination noted that the veteran's 
skin conditions were not known to be related to migraine 
headaches or medication used to treat headaches.  

The examiner who conducted the January 1999 VA skin 
examination also noted that the veteran's lichen simplex 
chronicus and dyshidrotic eczema could be related to stress 
due to the headaches.  The veteran underwent a VA psychiatric 
examination in October 2000 in order to determine whether he 
had a psychiatric disorder or stress due to his service-
connected headaches.  A psychiatric condition was not found.

Statements and testimony from the veteran are to the effect 
that his skin conditions are due to his service-connected 
headaches, but his statements are not competent evidence 
because the record does not show that he has the training, 
education or experience to make medical diagnoses, statements 
or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 
2 Vet. App. 492 (2001).

After consideration of all the evidence, the Board finds that 
the veteran's skin conditions in service were acute and 
transitory, resolved without residual disability, and are 
unrelated to his current skin conditions.  Nor does the 
evidence link the veteran's current skin conditions to his 
service-connected headaches.  Hence, the preponderance of the 
evidence is against the claim for service connection for a 
skin condition, and the claim is denied.  The benefit of the 
doubt doctrine is not for application because the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  Entitlement to a Higher Rating for Headaches, Initially 
assigned a 10 Percent Evaluation, Effective from December 
1991

A.  Factual Background

Service medical records show that the veteran received 
treatment for cluster headaches on various occasions.

A private medical report shows that the veteran underwent 
neurological evaluation for cluster headaches in December 
1990.  A 3-year history of headaches was noted, always right-
sided, always retro-orbital, and usually associated with some 
tearing of the eye and some redness of the eye on that side.  
The headaches reportedly lasted anywhere from 30 minutes up 
to 2 hours in duration.  The headaches may last for a number 
of months and then usually disappeared.  No significant 
neurological deficits were found.  The examiner noted that 
the veteran had a variety of migraine, and that the headaches 
were severe and most likely fit the category of cluster.  He 
was recommended for imaging studies of his head.

A private medical report dated in May 1991 notes that the 
veteran had chronic headaches for months to years, and that a 
CT (computed tomography) scan of his head several months ago 
was negative.

The veteran underwent a VA examination in September 1992.  He 
complained of recurring, almost daily, bifrontal headaches.  
The diagnosis was recurrent bifrontal headaches of 
undetermined etiology.

A VA report of the veteran's outpatient treatment in April 
1993 notes his complaints of cluster type headaches for 3 to 
4 months at a time.  The impression was cluster headaches.

The veteran testified before the undersigned in November 
1993.  He testified to the effect that he had periods of 
headaches that lasted from 3 to 6 months, and that 
medications did not help.  His testimony was to the effect 
that his headaches caused him to miss time from work.

A VA summary shows that the veteran was hospitalized from 
October 11 to 12, 1994, for treatment of cluster headaches.  
It was noted that he had headaches usually in the summer 
months.  He reported 2 to 3 episodes per day and that he had 
been on various medications.

A VA summary shows that the veteran was hospitalized from 
October 17 to 18, 1994, for treatment of cluster headaches.  
It was noted that he had the headaches 2 to 3 times per day 
mostly in the summer months.

A private medical report shows that the veteran had a CT scan 
of his head with and without contrast in October 1995.  The 
impression was normal CT scan of the head.

A private medical report shows that the veteran underwent 
neurological evaluation for headaches in October 1995.  He 
reported periods of headaches lasting 2 to 3 months at a 
time, and then periods of remission lasting 3 to 6 months.  
He described headaches 2 or 3 times per day that lasted from 
one to 4 hours.  The impression was cluster headaches.  The 
examiner noted that the headaches had been extremely 
resistant to established forms of treatment.

The veteran underwent a VA neurological examination in 
November 1996.  He complained of daily headaches and that 
they lasted for about 45 minutes.  The diagnosis was cluster 
headache.  The examiner noted that the headache was severe at 
times/mediate most of the time and that the veteran reported 
headache 2 to 4 times per week.

The veteran underwent a VA neurological examination in 
January 1999.  He reported headaches that were severe, 
lasting one to one and a half hours.  He reported that the 
headaches came in clusters for up to 6 months at a time.  He 
reported that he could not work when he got a headache.  The 
impression was cluster-migraine headaches.  The examiner 
noted that the headaches were disabling and that the veteran 
could not work or function during the headaches.  

The veteran underwent a VA neurological examination in March 
2001.  He reported headaches that occurred about 3 to 4 times 
a week, and that he could be headache free for 2 to 3 weeks.  
He reported that he was unemployed and could not go back to 
work because of the headaches.  The diagnoses were cluster 
headaches, and partial mixed headaches (cluster and 
migraine).

The VA and private medical reports show that the veteran has 
had constant, recurring headaches since separation from 
service.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A 10 percent evaluation for migraine headaches requires 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Code 8100.

Testimony from the veteran is to the effect that he has 
recurring headache episodes that last from 3 to 6 months, 
that medications do not help, and that the headaches cause 
him to miss time from work.  This evidence is supported by 
the objective medical evidence that reveals he has had 
complaints of headache episodes persisting from 3 to 6 months 
at a time, with the headaches lasting from one to 4 hours, 
since separation from service.  The evidence reveals that he 
was hospitalized in 1994 for treatment of his headaches, and 
the private medical report of his neurological examination in 
October 1995 as well as the other evidence indicates that the 
headaches are resistant to treatment.

The veteran underwent VA neurological examinations in order 
to determine the severity of his headaches.  At the November 
1996 VA neurological examination it was noted that he had 
severe headaches, and at the VA neurological examination in 
January 1999 it was noted that he could not function or work 
while he was having headaches.  The report of his VA 
neurological examination in January 2002 reveals that he was 
unemployed and unable to go back to work because of his 
headaches.

After consideration of all the evidence, the Board finds that 
the veteran's headaches are frequent and completely 
prostrating with prolonged attacks that have produced severe 
economic inadaptability since December 1991.  Under the 
circumstances, the Board finds that the evidence supports the 
assignment of a higher rating of 50 percent for the 
headaches-the highest schedular evaluation that may be 
assigned for headaches under diagnostic code 8100, effective 
from December 1991, and grants the veteran's claim for a 
higher rating for headaches.  Because the maximum schedular 
rating has been assigned for the headaches, effective from 
December 1991, a higher "staged rating" is not warranted 
for the headaches.  Fenderson, 12 Vet. App. 119.





ORDER

Service connection for a skin condition is denied.

A higher rating of 50 percent for headaches, effective from 
December 1991, is granted subject to the regulations 
applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

